DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutch et al. US 2011/0262240 (hereafter--Mutch--).
claim 1, Mutch discloses a fabrication system (refer to the fabrication system or components located inside 10) for a key making machine (10), comprising: a housing (12) having a slot (20) configured to receive (at least a shank portion 32 of) a key blank (24); a receiving unit (or clamping assembly 64 on which the key blank is received and clamped therein) configured to accept a shank (32) of the key blank (24) at the slot; a fabrication device (refer to the milling cutters 60 and 62) located within the housing (12) and configured to make a pattern of notches (36) in the shank (32) of the key blank (see Figures 4a and 4b); and an identity confirmation unit (refer to optical imaging device 50 and its logic and comparison as in paragraphs [0060]) configured to confirm identity of the key blank (see paragraph [0066]; [0068-0069]) and (based on comparison logic, CNC and or controller used herein) be capable of selectively adjust (while machining) at least a cutting speed and/or feed rate (see paragraph [0081]) associated with the fabrication device.
For clarity, the recitation “configured for…” or “configured to…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.  Since Mutch’s apparatus (due to the logic, CNC, controller, microprocessor, etc. as explicitly set forth on paragraph [0046] and [0080]) is capable of performing the function. 
In regards to claim 16, Mutch discloses the fabrication system of claim 1, Mutch also discloses that the identity confirmation unit (50) is capable of being configured to confirm the identity of the key blank (24) as the key blank passes through the slot (20) (see paragraphs [0060-0061]; [0072] and [0075]) where Mutch describes that the confirmation unit 50 and logic system is confirmed when the key 24 is secured in the slot). 
Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almblad et al. US 5,807,042 (hereafter--Almblad--).
claim 6, Almblad discloses a fabrication system (refer to the fabrication system or components inherently disposed inside Almblad key making machine) for a key making machine, comprising: a housing (inherently disclosed) having a slot (81) configured to receive a key blank (78); a receiving unit (80) configured to accept a shank of the key blank at the slot (81); a fabrication device (refer to the cutters that machine the key blank) located within the housing and configured to make a pattern of notches in the shank of the key blank; and a confirmation unit (refer to unit 72 and all of its elements as in Figures 6 and 8) configured to determine (via element 87) whether the key blank (78) has been inserted in an upside down orientation (i.e. if the key blank is inserted upside down, the upside down being with the shank first, rather than the head) as the key blank passes through the slot (81) based on detecting a presence or an absence of an index (94) on a head of the key blank (see Figure 9).  Note that the presence or absence of index 94 will determine if the key blank 78 has been inserted correctly or upside down.
In regards to claim 7, Almblad discloses a machine for making notches in a key blank (refer to the overall key cutting machine disclosed by Almblad), comprising: a fabrication module (refer to the system of cutters/computer/etc. in charge of manufacturing by cutting a key blank, such as and not limited to: rotary cutting wheel 102) configured to make a pattern of notches in a shank of the key blank (78) based on an image of an existing key (refer to the disclosure of Almblad and Figure 1); and a confirmation unit (refer to unit 72 and all of its elements as in Figures 6 and 8) configured to: determining (via element 87)  whether the key blank (78) has been inserted in an upside down orientation (i.e. if the key blank is inserted upside down, the upside down being with the shank first, rather than the head) based on detecting a presence or an absence of an index (94) on a head of the key blank (see Figure 9); and (thereby being capable of) selectively reject the key blank as the key blank is inserted into the fabrication module based on the determination (note that if no index 87 is present, the confirmation unit 72 will not be able to obtain the key blank and therefore the key blank will be rejected).
claim 8, Almblad discloses the machine of claim 7, Almblad also discloses that the confirmation unit (72) is capable of scanning (via 87) for the index (94) on the head of the key blank (78), and selectively reject the key blank based on detection of the index (determination (note that if no index 87 is present, the confirmation unit 72 will not be able to obtain the key blank and therefore the key blank will be rejected).
In regards to claim 9, Almblad discloses the machine of claim 7, Almblad also discloses 
an identification module (4 and 2 as on Figure 1 and Figure 4) configured to capture the image of the existing key (see Figures 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Almblad et al. US 5,807,042 (hereafter--Almblad--) as applied to claim 9 above.
In regards to claim 10, Almblad discloses the machine of claim 9, Almblad also discloses that, since both the identification module (4 and 2 as on Figure 1 and Figure 4) and the fabrication module (cutters) are all part of Almblad’s key making machine (singular), then they are co-located within a common housing.

If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 

If the applicant considers that the current interpretation of Almblad fails to explicitly teach that “the identification module and fabrication module are co-located within a common housing”, it would have been obvious to a person having ordinary skill in the art to have all of the components within a common housing for simplicity purposed such that the overall key cutting experience is more user friendly.  To have everything under a common housing provides the costumer a simple and straightforward experience.    
Claim(s) 1-2 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wetterlin et al. US 2002/0022901 (which incorporates by reference Titus et al. US 5,908,273 (hereafter—Titus--).
In regards to claim 1, Wetterlin discloses a fabrication system (refer to the fabrication system or components of key-duplicating apparatus 200 of incorporated by reference Titus) for a key making machine (200 of incorporated by reference Titus), comprising: a housing having a slot (inherently disclosed on incorporated by reference Titus) configured to receive a key blank (605 of Wetterlin as key blank of 246 of Incorporated by reference Titus is received); a receiving unit (refer to the unit on which key blank is being received at as in Figures 4-5 of incorporated by reference Titus) configured to accept a shank (refer to the shank of 246) of the key blank (605 of Wetterlin as key blank of 246 of Incorporated by reference Titus is received) at the slot; a fabrication device (refer to the milling cutters 250 of incorporated by reference Titus) located within the housing and configured to make a pattern of notches in the shank of the key blank (See Figures 4-5 of incorporated by reference Titus); and an identity confirmation unit (602 of Wetterlin) configured to confirm identity of the key blank (see paragraph [0030] of Wetterlin) and (via processor 603 or control system 902 of incorporated by reference Titus, as in col 9, lines 
For clarity, the recitation “configured for…” or “configured to…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.  Since Wetterlin as in per incorporated by reference Titus’s apparatus (due to the logic, CNC, controller, microprocessor, etc.) is capable of performing the function. 

If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 

If the applicant considers that the current interpretation of Witterlin fails to explicitly teach that “machine has a housing with a slot”, it would have been obvious to a person having ordinary skill in the art to have all of the components within a common housing and to have the key blank be received within a slot in the housing in order to avoid any contact between the cutters and the customer thereby ensuring customer safety.    
In regards to claim 2, Wetterlin discloses the machine of claim 1, Wetterlin also discloses that the identity confirmation unit (602 of Wetterlin) is capable of scanning an index (or key code associated with the key blank at a location outside of the housing.
In regards to claim 17, Wetterlin discloses the machine of claim 2, Wetterlin also discloses that the index is located on a head of the key blank (see Figures 1a and 2 of Wetterlin).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 that Mutch does not disclose “an identity confirmation unit configured to confirm identity of the key blank and selectively adjust at least one operational parameter of the fabrication device based on the identity, the at least one operational parameter representing at least one of a clamping force, a cutting speed, or a feed rate associated with the fabrication device”.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Mutch discloses an identity confirmation unit or optical imaging device 50 and its logic and comparison as in paragraphs [0060]; that is configured to confirm identity of the key blank (see paragraph [0066]; [0068-0069]) and (based on comparison logic, CNC and or controller used herein) capable of selectively adjust (while machining) at least a cutting speed and/or feed rate (see paragraph [0081]) associated with the fabrication device.  Paragraph [0081], specifically on lines 14-29, Mutch discloses that the rotational speed of each cutting wheel is independently controlled based on the depth at which the cutting wheel is moved into the shank portion 32.  Note that since the desired parameters or notch patterns (which inherently include notch depth) to be machined on the key shank portion have been already determined and confirmed by the identity confirmation unit 50, then Mutch’s identity confirmation unit is capable of controlling and or adjusting operational parameters such as cutting speed, of the cutting wheels.
In response to applicant's argument that Mutch fails to disclose “an identity confirmation unit configured to confirm identity of the key blank and selectively adjust at least one operational parameter of the fabrication device based on the identity, the at least one operational parameter representing at least one of a clamping force, a cutting speed, or a feed rate associated with the fabrication device”, a recitation of the intended use of the claimed invention must result in a 
Applicant’s arguments filed on 04/05/2021 with respect to claims 2-3, 5-10 and 17 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Almblad et al. US 5,807,042 (hereafter--Almblad--) for claims 6-9;  under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Almblad et al. US 5,807,042 (hereafter--Almblad--) for claim 10; and under 35 U.S.C. 103 as obvious over Wetterlin et al. US 2002/0022901 (which incorporates by reference Titus et al. US 5,908,273 (hereafter—Titus--) for claims 1-2 and 17, have been incorporated as aforementioned.
The Examiner notes that the terms “receiving unit”; “fabrication device”; “fabrication module”; “identity confirmation unit”; and “identification module” have been interpreted as being generic terms and as such, they have been given broadest reasonable interpretation to each of the terms.  If applicant wishes for these “generic terms” to be more specific, the Examiner suggests Applicant, amending the claims to further define what is the specific structure that each of these generic terms are defined at.  Refer to section “Claim Interpretation” above for details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722